Case 1:19-cv-00116-DCN Document 6 Filed 05/30/19 Page 1 of 18

David P. Gardner, ISB No. 5350

Carol Tippi Jarman, ISB No. 6371

Austin Strobel, ISB No. 9803

HAWLEY TROXELL ENNIS & HAWLEY LLP
412 West Center St., Ste. 2000

Pocatello, Idaho 83204

Telephone (208) 233-2001

Facsimile (208) 232-0150
dgardner@hawleytroxell.com
55981-0008

Attorneys for Defendants

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

DAKOTA KING HUTTON , an individual, and
EMILY THAYER , an individual,

Plaintiffs,

VS,

BLAINE COUNTY SCHOOL DISTRICT #61,
an Idaho public schoo! district, GWENCAROL
HOLMES, individually and in her official
capacity as Superintendent of the Blaine
County School District; AMANDA
LaCHANCE, individually and in her official
capacity as Clerk of the School Board;
HEATHER CROCKER, individually and in her
official capacity as Director of
Communications; TERESA MCGOFFIN,
individually and in her official capacity as
Director of Technology; JOHN P. PEARCE,
individually and as Principal of Wood River
High School; KEITH NELSON, individually
and in his official capacity as Vice Principal of
Wood River High School; MICHAEL GLENN,
individually and in his official capacity as
Principal of Silver Creek High School; and
JOHN DOE, whose true name is not yet known

 

 

Case No. 1:19-cv-00116-DCN

DEFENDANTS’ MEMORANDUM IN
SUPPORT OF MOTION TO DISMISS
PURSUANT TO Fed.R.Civ.P. 12(b)(6)

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PURSUANT TO

Fed.R.Civ.P, 12(b)(6) - 1

5598 1.0008. 11954596,.1

 
Case 1:19-cv-00116-DCN Document 6 Filed 05/30/19 Page 2 of 18

to the Plaintiffs, individually and in their
official capacity as the person managing
information on the Blaine County School
District Google Drive and/or other relevant
information sharing and storage systems,

Defendants.

 

COME NOW, Defendants, by and through counsel, and hereby submit their

Memorandum in Support of Motion to Dismiss Pursuant to Fed.R.Civ.P. 12(b)(6) as follows:
I.
INTRODUCTION

In this case, two separate plaintiffs are making claims against the Blaine County School
District (hereafter “BCSD”) and various governmental officials pursuant to state and federal law.
The claims made by the different plaintiffs should be dismissed pursuant to Fed.R.Civ.P.
12(b)(6) because the plaintiffs have failed to state valid claims for which relief may be granted.
Specifically, Dakota Hutton (hereafter “Hutton”), who has admittedly graduated from high
school, has made claims based upon curricular speech required by her teacher. Whereas, Emily
Thayer (hereafter “Thayer”), who has also admittedly graduated from high school, has made
claims based upon curricular speech required in her role as student body representative.

As will be discussed in more detail below, the claims of Hutton and Thayer for injunctive
relief should be dismissed for lack of standing and due to mootness. In addition, their claims
should be dismissed due to Eleventh Amendment immunity and/or qualified immunity. In the
event that dismissal is not granted pursuant to Fed.R.Civ.P. 12(b)(6), the claims made by the
plaintiffs must be bifurcated, pursuant to Fed.R.Civ.P. 42, as is argued by defendants on their

separate Motion to Bifircate, to avoid prejudice to the defendants, to expedite and economize

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION FO DISMISS PURSUANT TO

Fed.R.Civ.P. 12(b)(6) - 2
5598 1.0008, 11954596.1

 

 
Case 1:19-cv-00116-DCN Document 6 Filed 05/30/19 Page 3 of 18

discovery and trial, and because the questions of law and fact raised by Hutton and Thayer are
significantly different,
Il,
STANDARDS UNDER FEDERAL RULE 12(b)(6)

“A motion to dismiss a complaint under Federal Rule of Civil Procedure 12(6)(6) tests
the legal sufficiency of the claims asserted in the complaint.” Sin Valley Bronze, Inc. v. Nobilus,
2008 WL. 5234055 (D. Idaho 2008). “A complaint generally must satisfy the notice pleading
requirements of Federal Rule of Civil Procedure 8(a)(2) to avoid dismissal under a Rule 12(b)(6)
motion”. Jd. In ruling on a motion to dismiss, the Court must accept all facts alleged in the
complaint as true and construe them in the light most favorable to the plaintiff. Cholla Ready
Mix Inc. y, Civish, 382 F.3d 969 (9" Cir. 2004).

However, the Court is not required to accept legal conclusions cast in the form of factual
allegations if those conclusions cannot reasonably be drawn from the facts alleged. Jd. Nor is
the Court required to accept as true allegations that are merely conclusory, unwarranted
deductions of fact, or unreasonable inferences, /d, “[T]he pleading must contain something
more... than... a statement of facts that merely creates a suspicion [of] a legally
cognizable right of action”. See Bell Atlantic Corp. v. Twombly, 550 U.S, 544, 1278, Ct. 1955,
167 L. Ed. 2d 929 (2007) (emphasis added). “When there are well-pleaded factual allegations, a
court should assume their veracity and then determine whether they plausibly give rise to an
entitlement to relief.” See Ashcrofi v. Iqbal, 556 U.S. 662, 129 S, Ct. 1937, 173 L. Ed. 2d 868
(2009).

Under Fed.R.Civ.P. 12(b)(6), the court may consider matters which are subject to judicial

notice. See Headwaters Const. Co. v. National City Mortg. Co., 720 F. Supp. 2d 1182, 1187 (D.

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PURSUANT TO

Fed.R.Civ.P. 12(b)(6) - 3
55981.0008.11954596.1

 
Case 1:19-cv-00116-DCN Document 6 Filed 05/30/19 Page 4 of 18

Idaho 2010). The Court may take judicial notice “of the records of state agencies and other
undisputed matters of public record” without transforming the motions to dismiss into motions
for summary judgment. /d.; citing Disabled Rights Action Comm. v. Las Vegas Events, Inc. 375
F.3d 861, 866, (9"" Cir. 2004),
HE
FACTS ALLEGED IN THE COMPLAINT

A. Hutton’s Alleged Facts.

1, In the Fall of 2017, Hutton was given a class assignment in an AP Government
‘Social Studies class which required her to develop an opinion poll, (See Complaint, Dkt. 1, Tf
2, 31, and 32 along with Exhibit “1” thereto),

2. Hutton developed an opinion poll which questioned the effectiveness of the
Blaine County School District Superintendent, GwenCarol Holmes, and she disseminated the
poll to nonmembers of the BCSD who had access to the BCSD’s Google Drive accounts and
Google forms. (/d; see also J 33).

3. Hutton’s poll was taken off of the BCSD Google Drive system managed by the
BCSD, and Hutton was given no grade for her assignment. (/d; see also J 3, 26, 39 and 41).

4. Hutton seeks injunctive relief, declaratory relief, monetary damages, and
attorney’s fees, claiming that the BCSD, along with defendants GwenCaro! Holmes, Teresa
McGoffin, John Pearce, Keith Nelson, and Heather Crocker conspired to violate her
constitutional rights by deleting the opinion poll. (Ud. at {{] 79-83).

5, Hutton graduated from Wood River High School and now attends college at

Northwest Nazarene University. (/d. at 20).

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PURSUANT TO

Fed.R.Civ.P. 12(b)(6) - 4
5598 1.0008, 11954596. |

 
Case 1:19-cv-00116-DCN Document6 Filed 05/30/19 Page 5 of 18

B. Thayer’s Alleged Facts.

1. In the Fall of 2017, Thayer submitted a report known as a Wood River High
School Student Board Representative Liaison Report to student liaison for the BCSD, Sera
Bepay, regarding concerns with WRHS’s chosen graduation date that year. (See Complaint, Dkt.
1,94, 5, and 59). This report was directed to the BCSD Board of Trustees. (/d. at §[ 55 and
56). Ms. Thayer contends that this report was in compliance with the BCSD’s policies. (Ud).

2. Thayer speculates that student liaison, Ms. Begay, did not give Thayer’s complete
and un-redacted report to the BCSD Board of Trustees in the form which she had wanted for it to
be presented to them as a result of concerted actions taken by defendant GwenCarol Holmes and
Amanda LaChance, as well as by non-parties, Mike Glenn, Julia Grafft and Ellen Mandeville.
(id. at 44} 59-70).

3, Thayer seeks injunctive relief, declaratory relief, monetary damages, and
attorney’s fees, claiming that the BCSD, along with defendants GwenCarol Holmes and Amanda
LaChance conspired with nonparties to violate her constitutional rights by preventing her
original written report from being submitted by Ms. Begay to the Board of Trustees. (Ja).

5. Thayer graduated from Wood River High School and now attends college at
California Polytechnic State University San Luis Obispo. (Ud. at { 20).

IV. ARGUMENT

A. Eleventh Amendment Immunity.

Claims under 42 U.S.C. § 1983 are limited by the scope of U.S, Const. Amend. XI. Doe
v. Livermore Nat'l Lab, 131 F.3d 836 (9" Cir, 1997). The Eleventh Amendment affords
protection from suit in federal court to states and state officials on state claims whether money

damages or prospective injunctive relief is requested. Id; citing Pennhurst v. State Sch. & Hosp.

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PURSUANT TO

Fed.R.Civ.P, 12(b)(6) - 5
55981.0008.11954596.1

 

 

 
Case 1:19-cv-00116-DCN Document 6 Filed 05/30/19 Page 6 of 18

v. Halderman, 465 U.S. 89, 104 8S. Ct. 900, 79 L. Ed. 2d 67 (1984). “Absent unequivocal
consent by the state, or congressional authorization, the Eleventh Amendment bars suits in
federal court against the State or its agencies for all types of relief’. Krainski v. Nevada, 616
F.3d 963, 967 (9" Cir, 2010). Immunity under the Eleventh Amendment is a question of law,
which an appellate court reviews de novo, Doe, supra, at 838,

Defendants recognize that courts of the Ninth Circuit have held that the Eleventh
Amendment does not bar individual capacity suits or a request for prospective injunctive relief,
based on federal law, against a state official acting in his or her official capacity. 7M. ex. ref
Benson v. San Francisco Unified Sch. Dist., 2010 WL 291828 (N.D. Cal. 2010).

The issue as to whether a school district such as the BCSD is an arm of the State of Idaho
does not appear to have been clearly decided under modern Ninth Circuit standards. (See
Common Sch. Dist, No. 61 in Twin Falls Cty. v. Twin Falls Bank & Tr. Co., 50 Idaho 711, 4 P.2d
342, 343 (1931) (noting that “courts have universally held that a school district is an agency of
the state, created by law solely for the operation of a school system for the public benefit, and
derives all of its powers from statute, being limited to such as are deemed necessary for that
purpose.”). However, review of the modern standards applied in pertinent cases obviates a
finding that the plaintiffs’ claims against BCSD and defendants in their official capacities must
be dismissed due to Eleventh Amendment immunity.

Specifically, the Ninth Circuit considers the following “Aditchel?”' factors in deciding
th

whether an entity is an arm of the state” and thus protected from suit in federal court by the 11

Amendment:

 

’ These factors were first addressed by the Ninth Circuit in Mitehell v. Los Angeles Comm, Coll. Dist., 861
F.2d 198 (9" Cir. 1988).

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PURSUANT TO

Fed.R.Civ.P, 12(b)(6) - 6
$598 1,0008.11954596.1

 

 
Case 1:19-cv-00116-DCN Document 6 Filed 05/30/19 Page 7 of 18

(1) whether a money judgment would be satisfied out of state funds, (2) whether

the entity performs central governmental functions, (3} whether the entity may sue

or be sued, (4) whether the entity has the power to take property in its own name

or only the name of the state, and (5) “the corporate status of the entity.
Beenjes y. Placer Cy, Air Pollution Control Dist., 397 F.3d 775, 778 (9" Cir, 2005); see also
Holz v. Nenana City Pub. Sch, Dist,, 347 F.3d 1176, 1180-81 (9th Cir. 2003). These factors
must be analyzed “in light of the way [Idaho] law treats the governmental agency.” /d.; see also
Regents of the Univ. of Cal., 519 U.S. at 429 n. 5, 117 S.Ct. 900 (whether an entity is an arm of
the state “can be answered only after considering the provisions of state law that define the
agency's character”). The Court in Beenjtes gave “additional weight” to the first factor “because
‘the impetus of the Eleventh Amendment is the prevention of federal-court judgments that must
be paid out of the state’s treasury.” Jd; quoting Savage v. Glendale Union High Sch. Dist. No.
205, 343 F.3d 1036, 1041 (9"" Cir. 2003).

On the issue of whether a school district is considered an “arm of the state,” there are
Ninth Circuit decisions that go both ways, however, the case of Belanger v. Madera Unified Sch,
Dist,, 963 F.2d 248 (9th Cir. 1992) is instructive. In that case, the Ninth Circuit found that
California school districts are “arms of the state” given the unique structure of the California
school system, and because a judgment against the school would be satisfied out of state funds.

This was the same reasoning applied by the Honorable B, Lynn Winmill in the case of
Sadid v. Idaho State University, 837 F. Supp. 2d (D. Idaho 2011) in finding that Idaho State
University is an arm of the state of Idaho and immune from suit in federal court under the
Eleventh Amendment. Judge Winmill analyzed the Mitchell factors, emphasizing that:

Although ISU is an entity that experiences a certain amount of autonomy in

deriving from it ability to generate non-state revenues and its delegation as an

“independent legal entity”, the balance of the Mitchell factors demonstrate that it
is an arm of the State of Idaho.

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PURSUANT TO

Fed.R.Civ.P. 12(b)(6) - 7
55981.0008.11954596, |

 
Case 1:19-cv-00116-DCN Document 6 Filed 05/30/19 Page 8 of 18

The same finding must be made in this case because, just like Idaho State
University, the BCSD may have autonomy in deriving funds from non-state revenues and
as an independent legal entity under Idaho Code §30-310 et seq., but a judgment against
the BCSD would be satisfied out of state funds. For these reasons, the claims against
BCSD and defendants in their official capacities must be dismissed pursuant to the
Eleventh Amendment.

B. Lack of Standing and Mootness on Claims for Injunctive Relief.

Standing and mootness are jurisdictional issues deriving from the requirement of a case
or controversy under Article III. Cole v. Oroville Union High School District, 228 F.3d 1092,
1098 (gh Cir. 2000); citing Friends of the Earth, Inc. v. Laidlaw Envil. Servs. (TOC) Ine., 528
U.S. 167, 120 S. Ct, 693, 703-04, 145 L. Ed. 2d 610 (2000). It is well-settled that once a student
graduates, he or she no longer has a live case or controversy justifying declaratory or injunctive
relief against a school’s action or policy. /d. As it is undisputed that Hutton and Thayer have
both graduated from Wood River High School and have gone on to pursue college education at
different institutions, there is no disputing that their claims for injunctive relief are precluded and
must be dismissed for failure to state a valid claim for which relief may be granted under
Fed.R.Civ.P. 12(b)(6). (See Complaint, Dkt. 1, at §§ 20 and 21 as well as Pgs. 18-19, and 21).

C. Qualified Immunity.

In Pearson v. Callahan, 555 U.S, 223, 129 S. Ct. 808, 172 L. Ed. 2d 565, (2009), the
Supreme Court made the following key point on questions to be resolved in a 42 U.S.C. §1983
suit:

Because qualified immunity is “an immunity from suit rather than a mere defense

to liability. . . it is effectively lost if a case erroneously proceeds to trial”.

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PURSUANT TO

Fed.R.Civ.P. 12(b)(6) - 8
§5981.0008.11954596. 1

 
Case 1:19-cv-00116-DCN Document 6 Filed 05/30/19 Page 9 of 18

Mitchell v. Forsyth, 472 U.S. 511, 526, 105 8. Ct. 2806, 86 L Ed, 2d 411 (1985)
(emphasis deleted). Indeed, we have made clear that the “driving force” behind
creation of the qualified immunity doctrine was the desire to ensure that
“insubstantial claims” against government officials will be resolved prior to
discovery.” Anderson v, Creighton, 483 U.S. 635, 640, n, 2, 107 S, Ct, 3034, 97

L, Ed, 2d 523 (1987). Accordingly, “we repeatedly have stressed the importance

of resolving qualified immunity questions at the earliest possible state of

litigation.” Hunter v. Bryant, 502 U.S. 224, 227, 112 S. Ct. 534, 116 L. Ed, 2d

589 (1991) (per curiam).

In Rosenberger v. Kootenai County Sheriff's Dep't, 140 Idaho 853, 103 P.3d 466
(2004), the Idaho Supreme Court, quoting Mitchell v. Forsyth, supra, held that if qualified
immunity is requested in a suit, a ruling on the issue of qualified immunity should be
made early in the proceedings so that the costs and expenses of trial are avoided where
the defense is dispositive. fd. at 857, 470.

In Frudden y. Pilling, 877 F.3d 821,831 (2017) the Ninth Circuit clarified the
two-part analysis it applies in a qualified immunity case as follows:

First, we decide whether the facts that a plaintiff has alleged make out a violation

of a constitutional right. Second, we decide whether the right at issue was clearly

established at the time of the defendant’s alleged misconduct.
(Internal quotations and citations omitted).

Said differently, “a governmental official, such as a teaching institution executive,
will be entitled to immunity for discretionary actions or orders in the conduct of his or her
office so leng as the actions or orders do not violate clearly established statutory or
constitutional rights of which a reasonable person would have knowledge”. See

Stock v. Funston, 15 F.3d 1090 (9" Cir, 1994) (emphasis added); citing Harlow v.

Fitzgerald, 457 U.S. 800, 102 S. Ct. 2727 (1982).

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PURSUANT TO

Fed.R.Civ.P, 12(b)(6) - 9
5598 1.0008,11954596. 1]

 

}
!
]

 

 
Case 1:19-cv-00116-DCN Document 6 Filed 05/30/19 Page 10 of 18

1, Hutton’s 42 U.S.C. §1983 Claims.

There is no disputing that the defendants are entitled to qualified immunity on
Hutton’s 42 U.S.C. §1983 claims against them in their official and individual capacities
for violation of the First and Fourteenth Amendments as well as her claims based upon
the Idaho Constitution. This is because Hutton’s factual allegations, even if taken as true,
do not establish that defendants violated her clearly established constitutional rights.

While the Supreme Court has held that the state does not have a monopoly on the
inculcation of values or beliefs, the Court has recognized that schools have certain
obligations that make the educational environment a special environment for First
Amendment jurisprudence.’ The general parameters of protected student speech have
been discussed in at least four major decisions.’ However, this case is most factually
similar to Hazelwood School Disirict, et al. v. Kuhlmeier, et al, 484 U.S, 260, 108 S. Ct.
562, 98 L. Ed. 2d 592 (1988).* Much like the student in Hazelwood, Hutton is claiming
that school officials violated her constitutional rights by redacting her speech made in a
school-sponsored forum. Just as Hazelwood’s claims failed as a matter of law, so do

Hutton’s.

 

2 E.g., Morse v. Frederick, 555 U.S. 393, 421, 127 8, Ct. 2618, 2636, 168 L. Ed. 2d 290 (2007) (stating that
“while children assuredly do not ‘shed heir constitutional rights... at the schoolhouse gate,”....the nature of those
rights is what is appropriate for children in school”).

Morse v, Frederick, $55 U.S, 393, 421, 127 S. Ct. 2618, 2636, 168 L, Ed. 2d 290 (2007); Hazelwood
School District, et al. v. Kuhimeier, et al, 484 U.S. 260, 108 8. Ct. 562, 98 L. Ed. 2d 592 (1988); Tinker v. Des
Moines Independent School Dist., 393 U.S. 503, 89 8. Ct. 733, 21 L. Ed. 2d 731 (1969); Bethel School Dist. No. 403
v. Fraser, 478 U.S. 675, 106 S. Ct. 3159, 92 L, Ed. 2d 549 (1986).

* See also Brown v. Li, 308 F.3d 939 (9" Cir. 2002) (applying the Haze/woed standard to a similar class
assignment in the university setting and finding that the school officials had acted in conformity with the First
Amendment when they declined to approve the student’s assignment based upon legitimate pedagogical objectives;
specifically, teaching the plaintiff the proper format for a scientific paper).

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PURSUANT TO

Fed.R.Civ.P. 12(b)(6) 10
$598 1,0008, 11954596. 1

 

 
Case 1:19-cv-00116-DCN Document 6 Filed 05/30/19 Page 11 of 18

As Hazelwood definitively shows, Hutton’s curricular speech is not “free speech”
entitled to constitutional protection. In Hazelwood, the Supreme Court differentiated the
type of speech at issue from the speech involved in the earlier case of Tinker v. Des
Moines Independent School Dist,, 393 U.S, 503, 89 S. Ct. 733, 21 L. Ed. 2d 731 (1969).
The Supreme Court underscored that “the question whether the First Amendment
requires a school to tolerate particular student speech--- the question that we addressed in
Tinker--- is definitively different from the question whether the First Amendment
requires a school to affirmatively promote particular student speech.” Jd. at 570, 270-71.

In Hazelwood, the Supreme Court stated that:

A school must be able to set high standards for the student speech that is

disseminated under its auspices--- standards that may be higher than those

demanded by some newspaper publishers or theatrical producers in the “real”
world --- any may refuse to disseminate student speech that does not meet those
standards.

fd. at 570, 271.

A school need not lend its name and resources to the dissemination of student

expression. Instead, we hold that educators do not offend the First Amendment

by exercising editorial contro] over the style and content of student speech in
school-sponsored expressive activities so long as their actions are reasonably
related to legitimate pedagogical concerns, This standard is consistent with our
oft-expressed view that the education of the Nation’s youth is primarily the
responsibility of parents, teachers, and state and local school officials and not of
federal judges.

Id. at 571, 273,

Hutton admits that the opinion poll that she created as a classroom assignment from her
teacher was disseminated to others outside of Wood River High School, but not the general

public, using the BCSD moderated Google Drive accounts and Google forms. (Dkt. 1 at {26

and 33). As noted above, the Court may take judicial notice of the BCSD policies regarding this

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PURSUANT TO

Fed.R.Civ.P. 12(b)(6) - 11
559810008. 11954596. 1

 

 
Case 1:19-cv-00116-DCN Document 6 Filed 05/30/19 Page 12 of 18

moderated system and all other policies which are publicly available on the BCSD website
without converting this to a summary judgment motion. There is no question under Hazelwood,
that Hutton’s teacher and other BCSD officials had the right of editorial control over the speech
because it bore the imputer of the school,

Although decided under a different standard applied to faculty speech, the case of Idaho
State University Faculty Ass’n for the Preservation of the First Amendment v. Idaho State
University, 857 F. Supp. 2d 1055 (2012) offers additional support for defendants’ position. In
that case, the plaintiffs argued that their freedom of expression had been violated because they
were prohibited from sending email messages through ISU’s moderated listserv called
facultymemos. In finding that the plaintiffs’ request for injunctive relief based upon alleged
violations of their First and Fourteenth Amendment rights was without merit, the Honorable B.
Lynn Winmill, relying heavily on the case of Downs v. Los Angeles Unified School District, 228
F.3d 1003 (9"" Cir. 2000), denied the plaintiffs’ request for injunctive relief because “sending a
message through the university’s facultymemos had the effect of making the email appear as an
administration-sanctioned communication”. /d. at 1064.

The same is true in this case, By using the BCSD Google Drive account to disseminate
her opinion poll, the communication by Hutton had the effect of making it appear that Wood
River High School’s administration had sanctioned the communication, which was akin to a
performance evaluation of Superintendent Holmes. The opinion poll disseminated by Hutton
was subject to control by school officials because a performance evaluation is precisely the type
of information which is subject to privacy controls under the Idaho Public Records Law; namely,
1.C. 74-106. The BCSD officials had the legitimate pedagogical concern to ensure that its
performance evaluations of school officials would not be done by a student playing speaker for

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PURSUANT TO

Fed.R.Civ.P, 12(b)(6) - 12
559810008, 11954596.1

 
Case 1:19-cv-00116-DCN Document 6 Filed 05/30/19 Page 13 of 18

the school. Accordingly, Hutton’s First Amendment claim fails as a matter of law and must be
dismissed pursuant to Fed.R.Civ.P. 12(b)(6).

Similarly, Hutton’s Fourteenth Amendment claim also fails as a matter of law. The
procedural due process guarantees of the Fourteenth Amendment apply only when a
constitutionally protected liberty or property interest is at stake. See Board of Regents of State
Colleges v. Roth, 408 U.S. 564, 92 S. Ct. 2701, 33 L. Ed, 2d 548 (1972), Hutton had no
protected property interest in the right to use BCSD’s Google Drive system because it was
admittedly moderated so that the school could ensure which messages it will (or will not) convey
through the system. As no protected property interest was violated, Hutton’s Fourteenth
Amendment claim must also be dismissed pursuant to Fed.R.Civ.P. 12(b)(6).

2. Thayer’s 42 U.S.C, §1983 Claims.

The Supreme Court has repeatedly emphasized the need for affirming comprehensive
authority of the States and of school officials, consistent with fundamental constitutional
safeguards, to prescribe and control conduct in the schools. Tinker v. Des Moines Independent
School Dist., 393 U.S. 503, 89 8. Ct. 733, 21 L. Ed. 2d 731 (1969),

As discussed above, Thayer’s claim rests solely upon speculation that her complete report
was not given to the Board of Trustees by student liaison, Sara Begay. Even if such were
deemed true, that does not establish a violation by defendants of a clearly established
constitutional right of Thayer of which they should have been reasonably aware. Precedent does
not establish that a school official must force a student liaison to present a report to school
officials. Thayer has not alleged that she was denied the ability to give her particular report in its
complete form to the Board of Trustees. It is quite the opposite as she admittedly did voice her

desire to change the graduation date for Wood River High School that year through her own

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PURSUANT TO

Fed. R.Civ.P, 12(b)(6) - 13
$5981.0008, 11954596.1

 

 
Case 1:19-cv-00116-DCN Document 6 Filed 05/30/19 Page 14 of 18

presentation of this school-sponsored speech to the Board of Trustees. (See Dkt. 1, Exhibit “2”).
On this basis alone, Thayer’s First and Fourteenth Amendment claims fail as a matter of law.

But even assuming arguendo that the school redacted Thayer’s report as is
alleged, Thayer’s claim fails whether the Hazelwood standard is applied or whether the
Tinker standard is applied. Again, under Hazelwood, “educators do not offend the First
Amendment by exercising editorial control over the style and content of student speech in
school-sponsored expressive activities so long as their actions are reasonably related to
legitimate pedagogical concerns”. Id. at 571, 273. Clearly, a school has legitimate
pedagogical concerns regarding the timing of graduation and the manner in which it will
be done. The same is true with respect to the school’s concerns over how reporting by
student representatives will be given to the Board of Trustees on this issue,

However, even if this Court finds that Tinker ’s standard is more appropriate for
analyzing Thayer’s speech, “a school official does not violate a student’s constitutional
right to free speech if he or she reasonably believes that the speech might cause
substantial disruption of, or material interference with, school activities”. See Tinker at
509, 738. This is particularly true when the speech is through a school-sponsored forum,
See Morse v. Frederick, 555 U.S, 393, 421, 127 S. Ct. 2618, 2636, 168 L. Ed. 2d 290
(2007) (wherein dissent discussed the effect of Tinker on students’ speech rights in a
different context and the erosion of Tinker ’s holding due to the court’s long-standing
adherence to the idea that local school boards, not courts, should determine what
pedagogical interests are “legitimate” and what rules “reasonably relat[e}” to those

interests).

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PURSUANT TO

Fed.R.Civ.P. 12(b)(6) - 14
$598 1,0008,11954596.I

 

 

 
Case 1:19-cv-00116-DCN Document 6 Filed 05/30/19 Page 15 of 18

The graduation date is a significant school activity which requires planning on many
levels. It would be reasonable to infer that a school official would legitimately be concerned
about substantial disruption of graduation if the school’s message on when it would be held was
distorted or confused due to Thayer’s speech. While defendants do not concede that Tinker
applies to Thayer’s speech, even if this more stringent standard is applied to the speech at issue,
legitimate pedagogical concerns would justify the restrictions placed upon the manner in which
the speech was to be presented. Rather than in an un-redacted report, Thayer was admittedly
given the chance to report her concerns to the Board of Trustees at an open meeting, This was
consistent with the BCSD’s policy, for which the Court may take judicial notice; namely, 220.10.
This policy provides in significant part as follows:

The Student Board Representative shall, where applicable, serve an informational

role on matters brought before the Board in open session. The Student Board

Representative may recommend motions that may be acted upon by the Board on

subject matters not-relating to individual personnel or individual student issues.

He/she is welcomed and encouraged to engage in Board discussion and

questioning of issues that come before the Board during open session.

(Emphasis added).

As Thayer was given the opportunity to give the speech contemplated in her role as
student board representative, Thayer’s 42 U.S.C. § 1983 First Amendment claim must be
dismissed pursuant to Fed.R.Civ.P, 12(b)(6). Thayer’s Fourteenth Amendment claim also fails
as a matter of law because, again, the procedural due process guarantees of the Fourteenth
Amendment apply only when a constitutionally protected liberty or property interest is at stake.
See Board of Regents of State Colleges v. Roth, 408 U.S, 564, 92 S. Ct. 2701, 33 L. Ed. 2d 548

(1972). Thayer had no protected property interest in the right to present an un-redacted report,

through Ms, Begay, to the Board of Trustees.

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PURSUANT TO

Fed.R.Civ.P. 12(b)(6) - 15
55981,0008.11954596.1

 

 
Case 1:19-cv-00116-DCN Document 6 Filed 05/30/19 Page 16 of 18

Even if the Court were to find that Thayer had a protected property interest, the question
then is “what process was due”. See Cleveland Bd. of Educ. v. Loudermill, 470 U.S, 532, 105 S.
Ct. 1487, 84 L. Ed. 2d. 494 (1985), “The ‘root requirement’ of the Due Process Clause is that an
individual be given an opportunity for hearing before being deprived of a significant property
interest” fd. at 542, 1493. The facts alleged by Thayer show that, not only did she fail to request
any grievance hearing, she gave her un-redacted report voicing all of her concerns to the Board
using its moderated BCSD Google Drive email system’ In addition, while Thayer alleges that
BCSD changed its policies due to her speech is baseless as the policies delineated on the BCSD
website confirm that open meetings are welcomed and remain the forum for voicing student
representative’s concerns, while the Board of Trustees still has the reserved right to take up
matters in executive session, As there is no genuine basis for Thayer to claim that she was
somehow denied due process, her Fourteenth Amendment claim must also be dismissed pursuant
to Fed.R.Civ.P. 12(b)(6).

D. Declaratory Judgment Request and State Law Claims.

As neither plaintiff is able to establish a plausible constitutional violation by these
defendants, the requests for declaratory relief under 28 U.S.C. § 2201 and for additional
relief under the Idaho Constitution must also be denied, and those claims must also be
dismissed, pursuant to Fed.R.Civ.P. 12(b)(6) because they are futile. Ifthe Court
determines that any state law claims stated in the Complaint survive this Motion to
Dismiss, the Court should decline exercising supplemental jurisdiction over those claims.

Green Solutions Recycling, LLC v. Reno Disposal Company, Inc., 359 F. Supp. 3d 960

 

5 See Dkt. 1, [4 8, 68 as well as Exhibit “2”,

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PURSUANT TO

Fed.R.Civ.P. 12(b)(6) - 16
5598 1.0008. 11954596.1

 

 
Case 1:19-cv-00116-DCN Document 6 Filed 05/30/19 Page 17 of 18

(D. Nevada 2019); citing 28 U.S.C. § 1367(c)(3) (“The district courts may decline to
exercise supplemental jurisdiction over a claim under subsection (a) if the district court
has dismissed all claims over which it has original jurisdiction”). Where the only state
law claims which appear on the face of the Complaint relate to alleged constitutional
violations under the Idaho Constitution, those claims should be dismissed for all of the
reasons above or they should be dismissed without prejudice based upon the grounds set
forth in 28 U.S.C. § 1367(c).
V.
CONCLUSION

Although the plaintiffs have leveled what appear to be serious claims in their
Complaint against the BCSD and numerous governmental officials, the alleged facts by
each plaintiff fail to demonstrate that either of them are plausibly entitled to relief. The
plaintiffs’ claims should be dismissed pursuant to Fed.R.Civ.P. 12(b)(6) because: 1)
Eleventh Amendment immunity bars their claims; 2) standing and mootness preclude
their claims for injunctive relief; 3) qualified immunity precludes their claims as
defendants violated no constitutional rights for which they should have been reasonably
aware; 4) declaratory relief and relief based upon the Idaho Constitution may not be
granted for the reasons outlined herein-above; and, 5) the court should decline to exercise
supplemental jurisdiction over the state law claims based upon 28 U.S.C. § 1367.

DATED this 2 7 day of May, 2019.

Hawley Troxell Ennis & Hawley LLP

» GB

David P. Gardner — Of the Firm

 

 

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PURSUANT TO

Fed.R.Civ.P. 12(b)(6) - 17
§5981.0008,11954596.1

 
Case 1:19-cv-00116-DCN Document 6 Filed 05/30/19 Page 18 of 18

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the FO day of May, 2019, I filed the foregoing
DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

ZBifeee

David P. Gardner

Samuel L. Linnet, Esq.

sam@linnetlaw.com

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PURSUANT TO

Fed.R.Civ.P. 12(b)(6) - 18
$5981.0008.11954596.1
